
	
		II
		110th CONGRESS
		1st Session
		S. 1880
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Kerry (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Animal Welfare Act to prohibit dog fighting
		  ventures.
	
	
		1.Prohibitions on dog fighting
			 ventures
			(a)In
			 generalSection 26 of the
			 Animal Welfare Act (7 U.S.C. 2156) is amended—
				(1)in subsection (a)(1)—
					(A)by striking any person to knowingly
			 sponsor and inserting “any person—
						
							(A)to knowingly
				sponsor
							;
				
					(B)by striking the
			 period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(B)to knowingly
				sponsor or exhibit an animal in, or knowingly attend, a dog fighting
				venture.
							;
					(2)in subsection
			 (b)—
					(A)by striking
			 any person to knowingly sell and inserting “any person—
						
							(A)to knowingly
				sell
							;
				and
					(B)by striking the
			 period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(B)to knowingly
				sell, buy, possess, train, transport, deliver, or receive for purposes of
				transportation, any dog or other animal for the purposes of having the dog or
				other animal, or offspring of the dog or other animal, participate in a dog
				fighting venture.
							;
				and
					(3)in subsection
			 (g)—
					(A)in paragraph (5),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (6) as paragraph (7); and
					(C)by inserting
			 after paragraph (5) the following:
						
							(6)the term
				dog fighting venture—
								(A)means any event
				that—
									(i)involves a fight
				between at least 2 animals;
									(ii)includes at
				least 1 dog; and
									(iii)is conducted
				for purposes of sport, wagering, or entertainment; and
									(B)does not include
				any activity the primary purpose of which involves the use of 1 or more animals
				to hunt another animal;
				and
								.
					(b)Enforcement of
			 animal fighting prohibitionsSection 49 of title 18, United
			 States Code, is amended by inserting (or in the case of a dog fighting
			 venture (as defined in section 26(g) of that Act) not more than 5
			 years) before , or both.
			
